Citation Nr: 1244039	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-36 475	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for residuals of frostbite in both hands.  

2.  Entitlement to service connection for residuals of frostbite in both hands.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 RO decision which reopened and then denied a previously-denied claim for service connection for frostbite residuals of both hands.  

The issue of entitlement to service connection for frostbite residuals of both hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for residuals of frostbite of both hands was denied by the RO in November 1998; he did not appeal this decision.

2.  A statement from a private physician supports a causal relationship between the Veteran's episode of frostbite in service and post-service symptomatology.


CONCLUSIONS OF LAW

1.  The November 1998 denial of service connection for residuals of frostbite of both hands is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since the November 1998 denial of service connection for residuals of frostbite of both hands is new and material; therefore this decision is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify 

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was informed of these elements with regard to his frostbite residuals claim in a May 2009 letter. 

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84  (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Hodge v. West Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251  (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the Veteran's service treatment records reflect that he sustained first and second degree frostbite to both hands in February 1963.  He was given a physical profile to avoid exposure to the cold for the rest of the winter.  The following winter, in October 1963, he had repeated symptoms related to the February 1963 episode, including definite coldness in both hands despite wearing gloves, hyperhidrosis of both hands and pallor of the hands.  He was given another physical profile for that winter.  The report of his separation examination, which was conducted during a warmer month, in May 1964, does not reflect any frostbite-related impairment, however.

The Veteran maintains that he has had extra sensitivity to cold ever since the 1963 episode.  He also asserts that he did not require medical treatment for his frostbite residuals over the years; rather he just put up with the condition.  He initially filed a claim with VA in April 1998, asserting that he had residuals of frostbite to include arthritis in both hands.  The RO denied this claim in November 1998, on the basis that the Veteran had not submitted a well-grounded claim, as the evidence submitted did not establish that the Veteran had a current disability involving frostbite residuals.  The veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In April 2009, the Veteran again claimed entitlement to service connection for frostbite residuals of both hands.  In support of his claim, he submitted a statement which was dated in May 2000, from a physician who wrote, "Exam reveals old frostbite condition of both hands consistent with patient history of having had frostbite in 1963."  This opinion is new, as it was not previously of record.  It is not duplicative of any previously-considered evidence.  Furthermore, it is material, as it raises a reasonable possibility of substantiating the claim, and thus supports reopening the previously-denied claim.  The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denial of service connection for frostbite residuals of both hands.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.

As set forth above, generally when a claim has been finally-denied, new and material evidence is required to reopen it for further adjudicatory consideration.  In this case, the Board finds that the Veteran has submitted new and material evidence to support reopening his claim.  However, because the Veteran's claim was denied as not well-grounded in November 1998, meaning that the denial became final in November 1999, a subsequent General Counsel Opinion provides that such decision may be readjudicated as if the denial had not been made.  G.C. Op. 3-2001, 66 Fed. Reg. 33311 (2001).  Thus, allowing this claim to undergo a de novo review is the correct action to take under several theories of law.

Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.


ORDER

New and material evidence having been received, the claim for service connection for residuals of frostbite to both hands is reopened; the appeal is granted to this extent only.


REMAND

The Veteran reports that his only residual symptom of frostbite is sensitivity to cold, accompanied by numbness and pain in his hands.  He credibly reports that he has had these symptoms since the frostbite incident in 1963.  

In the November 2009 denial, the RO determined that because the Veteran has other nonservice-connected disease, including diabetes and vascular disease, which can cause numbness and pain in his hands, that no nexus between his current situation and his in-service frostbite was established.  This conclusion is inadequate for a number of reasons, however.  

Primarily, the Veteran's VA medical records have not been made available to adjudicators.  The Veteran reports having received VA medical care essentially since his discharge from service at three different facilities.  Although he also reports that he has not required medical care for his frostbite residuals, his VA medical records are relevant as they should reflect the course of his other co-existing diseases.  The Veteran reports having received care at the VA Medical Center in Fresno, California during the 1970s.  This institution has certified that they were unable to locate any records pertaining to the Veteran, however.  He reports having received care at the Salt Lake City VA Medical center in the 1980s.  Records from Salt Lake have been associated with his file.  However, since that time, he has been receiving medical care at the VA Outpatient Clinic in Mt. Vernon, Missouri, and at the VA Medical Center in Fayetteville, Arkansas.  Unfortunately, only a couple of reports reflecting such treatment have been associated with his claims file.  To obtain a complete picture of his health situation, records reflecting his medical care from the point when he initially established care at those institutions until the present are required.  Furthermore, VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Secondly, the RO relied in part upon the absence of demonstrated continuity of symptomatology to deny the Veteran's claim.  However, with respect to cold injuries, VA has determined that continuity of symptomatology is not required to establish service connection for cold injury residuals.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  According to the training letter, typically, there are symptoms for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.  Id.  VBA training letters have also provided specific symptoms or conditions which are late effects of cold injuries.  See TL 02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.112, Diagnostic Code 7122.  These include disturbances of nail growth, recurrent fungal infections, pain and/or paresthesia, and/or numbness, and sensory neuropathy and/or disturbances of sensation.  

Lastly, the RO failed to consider another theory of entitlement.  Service connection may also be established on a secondary basis for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) ; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  In this case, if the Veteran's peripheral neuropathy and/or vascular disease in his hands was worsened or aggravated by frostbite residuals, then service connection for that portion of impairment due to aggravation is warranted.  The medical evidence of record is currently insufficient to identify the various etiological factors and the contribution of each toward the Veteran's overall hand impairments.

Thus, once better information as to when the Veteran developed diabetes and vascular problems, and the course and progression of these diseases over the years has been obtained, a further informed medical opinion should be obtained.
    
IF there are additional private medical records the Veteran wishes the VA to consider, such as treatment records from the physician who authored the May 2000 opinion cited above, he should inform the RO of such records so that the VA can assist him in obtaining copies for his file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical care afforded to the Veteran by the VA Outpatient Clinic in Mount Vernon, Missouri, and the VA Medical Center in Fayetteville, Arkansas, beginning from the date he initially established treatment at those locations.  

2.  The Veteran should be afforded a VA neurological examination, by a physician with appropriate expertise, to determine whether he has any current residuals from the frostbite he sustained during service.  The physician is requested to review the records obtained pursuant to the above request, the Veteran's service treatment records, and to examine and interview the Veteran himself, so as to determine a timeline for the various disease processes affecting his hands, and then to form an opinion as to whether it is more, less, or equally likely that the Veteran has current residuals of the 1963 frostbite, and whether his 1963 frostbite aggravated or accelerated the disease changes caused by diabetes and/or vascular disease.  To the extent possible, the contribution of each etiological factor toward the Veteran's current state should be quantified.  All test and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The claims folder must be made available to the examiner for review before the examination.  The complete rationale for all conclusions rendered should be fully explained. 

3.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


